                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    UNITED STATES OF AMERICA,                            Case No. 2:18-CR-394 JCM (PAL)
                 8                                         Plaintiff(s),                     ORDER
                 9           v.
               10     QUARSIE KAREEM JACOBS,
               11                                        Defendant(s).
               12
               13            Presently before the court is Magistrate Judge Leen’s report and recommendation
               14     (“R&R”). (ECF No. 39). Defendant Quarsie Kareem Jacobs (“defendant”) filed an objection
               15     (ECF No. 40), to which the United States of America (“the government”) responded (ECF No.
               16     43).
               17            Also before the court is defendant’s motion to suppress. (ECF No. 21). The government
               18     filed a response (ECF No. 23), to which defendant replied (ECF No. 25).
               19     I.     Facts
               20            The parties do not object to the factual presentation in the R&R. Rather, defendant
               21     objects to Magistrate Judge Leen’s legal analysis with respect to the pertinent facts. See (ECF
               22     No. 40). Therefore, the court adopts the factual representation in the R&R and will detail factual
               23     and procedural background in the discussion section of this order as necessary to explain the
               24     court’s holding.
               25     II.    Legal Standard
               26            A party may file specific written objections to the findings and recommendations of a
               27     United States magistrate judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
               28     LR IB 3-2. Where a party timely objects to a magistrate judge’s report and recommendation, the

James C. Mahan
U.S. District Judge
                1     court is required to “make a de novo determination of those portions of the [report and
                2     recommendation] to which objection is made.” 28 U.S.C. § 636(b)(1). The court “may accept,
                3     reject, or modify, in whole or in part, the findings or recommendations made by the magistrate.”
                4     Id.
                5            Pursuant to Local Rule IB 3-2(a), a party may object to the report and recommendation of
                6     a magistrate judge within fourteen (14) days from the date of service of the findings and
                7     recommendations. Similarly, Local Rule 7-2 provides that a party must file an opposition to a
                8     motion within fourteen (14) days after service of the motion.
                9     III.   Discussion
              10             Defendant moves to suppress evidence of a handgun recovered as the result of a
              11      warrantless search incident to arrest by Las Vegas Metropolitan Police Department (“LVMPD”)
              12      officers on November 22, 2018. (ECF No. 21). Defendant was stopped by LVMPD Officer
              13      Villanueva for allegedly violating a Clark County jaywalking statute. (ECF No. 39 at 14).
              14             During the course of the stop, Officer Villanueva indicated to defendant that Officer
              15      Gonzalez (who arrived after initial contact was made with defendant) would need to conduct a
              16      pat-down of defendant’s person, and asked defendant if he had any weapons or narcotics on him.
              17      Id. In response, defendant admitted that he had “found” a gun and that it was in his pocket. Id.
              18      After retrieving the firearm and conducting a records check, the officers charged defendant with
              19      ownership/possession of a gun by a prohibited person, carrying a concealed weapon without a
              20      permit, and buying, possessing, or receiving stolen property. Id. at 2.
              21             Officers Gonzalez and Villanueva conceded that they did not have reasonable suspicion
              22      to believe that defendant was armed and dangerous at the time of the search. Id. at 14. Rather,
              23      the officers had nothing more than a “hunch” that defendant could be armed. Id. Thus, the
              24      officers lacked the reasonable suspicion required to conduct a “pat-down” incident to an
              25      investigative stop. Id.
              26             Because the officers concede that they lacked reasonable suspicion to believe that
              27      defendant was armed and dangerous, the only way the handgun could have been recovered
              28      lawfully is if the LVMPD officers had probable cause to arrest defendant for a crime already

James C. Mahan
U.S. District Judge                                                  -2-
                1     committed, which would have permitted the officers to conduct a search of defendant’s person
                2     incident to a lawful arrest. See Arizona v. Gant, 556 U.S. 332, 339 (2009).
                3              The search incident to a lawful arrest exception to the warrant requirement allows a
                4     police officer to search an arrestee and the area within the arrestee’s immediate control. Gant,
                5     556 U.S. at 339. However, to be deemed a lawful search, the officers must have had probable
                6     cause to arrest the defendant; i.e., probable cause to believe that the defendant had committed a
                7     crime prior to the arrest. See id. at 339; United States v. Mota, 982 F.2d 1384, 1386–87 (9th Cir.
                8     1993).
                9              In light of the foregoing, the court must consider whether officers Villanueva and
              10      Gonzalez had probable cause to arrest defendant for jaywalking. First, the R&R finds, and the
              11      parties do not dispute, that the stop occurred in unincorporated Clark County. (ECF No. 39 at
              12      17). Therefore, the county ordinance on jaywalking applies, which provides:
              13
                               Crossing at other than crosswalks
              14
                               (a) Pedestrian to Yield. Every pedestrian crossing at a roadway at any point other
              15               than within a marked crosswalk or within an unmarked crosswalk at an
                               intersection shall yield the right-of-way to all vehicles upon the roadway.
              16
                               (b) Tunnel or Overpass. Any pedestrian crossing a roadway at a point where a
              17               pedestrian tunnel or overhead pedestrian crossing has been provided shall yield
                               the right-of-way to all vehicles upon the roadway.
              18
                               (c) Between Intersections. Between adjacent intersections at which traffic-control
              19               signals are in operation pedestrians shall not cross at any place except in a
                               marked crosswalk.
              20
                      CLARK COUNTY, NEV., CODE          OF   ORDINANCES 230 § 10(C) (1965) (hereafter “Jaywalking
              21
                      Ordinance”) (emphasis added).
              22
                               Here, the government “conceded that there was no evidence that [defendant] failed to
              23
                      yield the right-of-way to a vehicle crossing the street. . .” (ECF No. 39 at 12). Accordingly, the
              24
                      court finds defendant did not violate section (a) or section (b) of the ordinance, which merely
              25
                      require pedestrians to yield the right-of-way to passing vehicles. See Jaywalking Ordinance,
              26
                      sections (a)–(b).
              27
                               It is also undisputed that at the location where defendant allegedly jaywalked, near the
              28
                      intersection of Lake Mead and Radwick, there were no traffic control devices in operation at the
James C. Mahan
U.S. District Judge                                                  -3-
                1     intersections to the immediate east or west. (ECF No. 39 at 18). Indeed, section (c) requires an
                2     individual to use a marked crosswalk only when the adjacent intersections have traffic control
                3     signals in operation. See Jaywalking Ordinance, section (c). Here, because it is undisputed that
                4     there were no traffic control devices at the intersections adjacent to the spot where defendant
                5     crossed the street, section (c) does not apply. See (ECF No. 39 at 18).
                6            Therefore, the court finds defendant was not in violation of the Jaywalking Ordinance at
                7     the time Officer Villanueva stopped him.        Nevertheless, despite the plain meaning of the
                8     Jaywalking Ordinance and the undisputed facts demonstrating that defendant did not commit a
                9     violation thereof, the magistrate judge faulted the parties for failing to cite any case law
              10      “construing” the ordinance and summarily held that officer Villanueva had probable cause to
              11      stop defendant for his purported violation. Id. at 18. The court finds that this holding was made
              12      in error and is not supported by the undisputed facts.
              13             The court therefore holds that officer Villanueva did not have probable cause to arrest
              14      defendant for jaywalking and thus did not have a lawful reason to submit defendant to a pat-
              15      down. Accordingly, the firearm was recovered from defendant as the result of an illegal search
              16      conducted in violation of defendant’s Fourth Amendment rights, and that evidence must be
              17      suppressed.   See Wong Sun v. United States, 371 U.S. 471, 485 (1963); United States v.
              18      Washington, 490 F.3d 765, 774 (9th Cir. 2007) (“It is well established that, under the ‘fruits of
              19      the poisonous tree’ doctrine, evidence obtained subsequent to a violation of the Fourth
              20      Amendment is tainted by the illegality and is inadmissible. . .”).
              21             The court hereby adopts in part and rejects in part the magistrate judge’s R&R, consistent
              22      with the foregoing. Defendant’s motion is granted.
              23      IV.    Conclusion
              24             Accordingly,
              25             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Magistrate Judge Leen’s
              26      R&R (ECF No. 39) be, and the same hereby is, ADOPTED in part and REJECTED in part,
              27      consistent with the foregoing.
              28

James C. Mahan
U.S. District Judge                                                   -4-
                1           IT IS FURTHER ORDERED that defendant’s motion to suppress (ECF No. 21) be, and
                2     the same hereby is, GRANTED.
                3           DATED April 25, 2019.
                4                                           __________________________________________
                                                            UNITED STATES DISTRICT JUDGE
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                          -5-
